Title: To George Washington from Samuel Huntington, 26 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 26. 1780
                  
                  Your Excellency will receive herewith enclosed the Copy of an Act
                     of Congress of the 21 Instant, which makes some Alteration in the late
                     Arrangement of the Army, conformable to the Sentiments expressed in your Letter
                     of the 11th Instant; and directs the Mode of appointing the Officers for the
                     Regiments which are to be raised during the War by the respective States; the
                     Officers who shall be reduced, as well as those who continue in the Service,
                     are entitled to half Pay during Life.
                  You will also be informed by the enclosed Copy of an Act of
                     Congress of the 23 Instant, they have been pleased to appoint Brigadier
                     Parsons a Major-General. I have the Honor to be with the highest respect your
                     Excellecy’s most obedient humble servant
                  
                     Sam. Huntington President
                  
               